Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 7, 2015

                                       No. 04-15-00119-CV

                              IN THE INTEREST OF A CHILD,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-14-81
                         Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER
       Appellee Texas Department of Family and Protective Services, through its general
counsel, has filed a motion requesting a copy of the sealed record in this appeal for use in
preparing an appellee’s brief. The motion is GRANTED.

        The Clerk of this Court is hereby directed to unseal the record for the sole purpose of
providing a copy to counsel for appellee Texas Department of Family and Protective Services.
Counsel is hereby ORDERED to not share the contents of the record with any person except to
the extent necessary to prepare the appellee’s brief.

       If the other appellees desire to access the appellate record at a later date, they must file a
separate written request with this Court.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court